The Honorable Ed Wilkinson State Representative P.O. Box 610 Greenwood, Arkansas 72936
Dear Representative Wilkinson:
This is in response to your request for an opinion on whether school buses must stop at all railroad crossings even though they have been abandoned and are scheduled for removal.
The relevant statute is A.C.A. § 27-51-703 (Repl. 1994), which provides as follows:
  (a) The driver of any motor vehicle carrying passengers for hire, or of any school bus carrying a child, or of any vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo, before crossing at grade any tracks of a railroad, shall stop the vehicle within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of the railroad and, while so stopped, shall listen and look in both directions along the track for any approaching train and for signals indicating that approach of a train, except as provided, and shall not proceed until he can do so safely. After stopping as required in this section and upon proceeding when it is safe to do so, the driver of any such vehicle shall cross only in the gear of the vehicle in which there will be no necessity for changing gears while traversing the crossing, and the driver shall not shift gears while crossing the tracks.
  (b) No stop need be made at any such crossing where a police officer or a traffic control signal directs traffic to proceed.
  (c) This section shall not apply at street railway grade crossings within a business district.
The statute above makes no exception for railroad tracks which have been abandoned and which are scheduled for removal. In a technical legal sense, therefore, the statute does require a school bus which is "carrying a child" to stop as provided above, at "any tracks of a railroad." (Emphasis added). This is true, of course, unless one of the two listed exceptions is applicable, i.e., there is a police officer or traffic control signal which directs traffic to proceed, or the particular crossing is a "street railway grade crossing within a business or resident district."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh